*469Order and judgment (one paper), Supreme Court, New York County (Marilyn Shafer, J.), entered August 6, 2009, which, among other things, denied the petition to vacate a hearing officer’s determination, dated November 4, 2008, which found petitioner teacher guilty of various charges and recommended the termination of her employment with respondents, and dismissed the proceeding brought pursuant to Education Law § 3020-a (5) and CPLR 7511, unanimously affirmed, without costs.
While Supreme Court properly dismissed the petition, it should have done so based on petitioner’s failure to file the petition within the 10-day period set forth in section 3020-a (5) (see Matter of Watkins v Board of Educ. of Port Jefferson Union Free School Dist., 26 AD3d 336, 337-338 [2006]).
In view of the foregoing, we need not reach petitioner’s remaining contentions. Concur—Gonzalez, P.J., Sweeny, Moskowitz, Renwick and Richter, JJ. [Prior Case History: 2009 NY Slip Op 31691(U).]